IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


MARY HUSTON,                          : No. 510 WAL 2014
                                      :
                 Respondent           :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
           v.                         :
                                      :
                                      :
ALLEN L. SUMMERHILL AND LORI H.       :
SUMMERHILL,                           :
                                      :
                 Petitioners          :


MARY HUSTON,                          : No. 511 WAL 2014
                                      :
                 Respondent           :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
           v.                         :
                                      :
                                      :
ALAN L. SUMMERHILL AND LORI H.        :
SUMMERHILL,                           :
                                      :
                 Petitioners          :


                                   ORDER


PER CURIAM

     AND NOW, this 1st day of May, 2015, the Petition for Allowance of Appeal is

DENIED.